       Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 1 of 21



                       UNITED STATES DISTRICT COURT
                    FOR SOUTHERN DISTRICT OF NEW YORK

AXIOM INVESTMENT ADVISORS, LLC,
by and through its Trustee, Gildor        Case No. 15-cv-09945-LGS
Management, LLC, and AXIOM
INVESTMENT COMPANY, LLC, by and
through its Trustee, Gildor Management,
LLC,

             Plaintiffs,
v.

DEUTSCHE BANK AG,

             Defendant.


         DEUTSCHE BANK’S MEMORANDUM OF LAW IN OPPOSITION
     TO PLAINTIFFS’ MOTION TO EXCLUDE THE REPORT AND TESTIMONY
                     OF DR. TERRENCE HENDERSHOTT
           Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 2 of 21



                                                  TABLE OF CONTENTS

                                                                                                                                    Page

INTRODUCTION..........................................................................................................................1

SUMMARY OF DR. HENDERSHOTT’S ANALYSIS AND OPINIONS ...............................2

ARGUMENT ..................................................................................................................................3

I.        DR. HENDERSHOTT IS QUALIFIED TO OPINE ON MR. MCFARLANE’S
          FLAWED DAMAGES METHODOLOGY ....................................................................4

II.       DR. HENDERSHOTT OFFERS RELEVANT AND RELIABLE OPINIONS
          REGARDING THE FLAWS IN AXIOM’S DAMAGES METHODOLOGY ............6

III.      DR. HENDERSHOTT DOES NOT PROVIDE IMPERMISSIBLE LEGAL
          CONCLUSIONS ..............................................................................................................14

CONCLUSION ............................................................................................................................15




                                                                     i
           Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 3 of 21




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Adesina v. Aladan Corp.,
   438 F. Supp. 2d 329 (S.D.N.Y. 2006)........................................................................................4

Arista Records LLC v. Lime Grp. LLC,
    2011 WL 1674796 (S.D.N.Y. May 2, 2011) ...........................................................................13

Boyce v. Soundview Tech. Grp., Inc.,
   464 F.3d 376 (2d Cir. 2006).....................................................................................................14

Daubert v. Merrell Dow Pharms., Inc.,
   509 U.S. 579 (1993) ...................................................................................................................3

Eldesouky v. Aziz,
   2015 WL 1573319 (S.D.N.Y. Apr. 8, 2015)............................................................................15

Henkel v. Wagner,
   2016 WL 1271062 (S.D.N.Y. Mar. 29, 2016) .......................................................................7, 8

Hughes v. The Ester C Co.,
   317 F.R.D. 333 (E.D.N.Y. 2016) .............................................................................................10

Indu Craft v. Bank of Baroda,
   47 F.3d 490 (2d Cir. 1995).........................................................................................................5

Luitpold Pharm., Inc. v. Ed. Geistlich Sohne A.G. Fur Chemische Industrie,
    2015 WL 5459662 (S.D.N.Y. Sept. 16, 2015) ...........................................................................7

MacQuesten Gen. Contracting, Inc. v. HCE, Inc.,
  2002 WL 31388716 (S.D.N.Y. Oct. 22, 2002) ........................................................................11

Nimely v. City of New York,
   414 F.3d 381 (2d Cir. 2005).......................................................................................................4

Pension Comm. of Univ. of Montreal Pension Plan v. Banc of Am. Sec., LLC,
   691 F. Supp. 2d 448 .................................................................................................................10

ROMAG Fasteners, Inc. v. Fossil, Inc.,
  2014 WL 1246554 (D. Conn. Mar. 24, 2014) ...........................................................................7

State of New York v. United Parcel Serv., Inc.,
    2016 WL 4735368 (S.D.N.Y. Sept. 10, 2016) .........................................................................14



                                                                    i
           Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 4 of 21
                                      TABLE OF AUTHORITIES (CONT'D)

                                                                                                                              Page(s)

Town of Halfmoon v. Gen. Elec. Co.,
   2016 WL 866343 (N.D.N.Y. Mar. 3, 2016) ..............................................................................8

Washington v. Kellwood Co.,
  105 F. Supp. 3d 293 (S.D.N.Y. 2015)......................................................................................15

In re Zyprexa Prods. Liab. Litig.,
    489 F. Supp. 2d 230 (E.D.N.Y. 2007) .......................................................................................7

Statutes

N.Y. U.C.C. § 2-712(2)..................................................................................................................15

Rules

Federal Rule of Evidence 702 ..................................................................................................1, 3, 6




                                                                    ii
         Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 5 of 21



                                              INTRODUCTION

        In a knee-jerk response to Deutsche Bank’s (“DB”) motion to strike Axiom’s damages

expert, Bruce McFarlane, Axiom has moved to exclude the report and testimony of DB’s rebuttal

expert, Terrence Hendershott. But Dr. Hendershott’s opinions easily meet the three requirements

for admissibility under Rule 702—qualifications, reliability, and fit. Dr. Hendershott, a Professor

of Banking and Finance at the Haas School of Business at the University of California, Berkeley,

with expertise in market microstructure and algorithmic and high-frequency trading, is plainly

qualified to critique the damages methodology devised by Axiom and summarized by Mr.

McFarlane. Moreover, Dr. Hendershott’s opinions are based on a reliable methodology—indeed,

it is the same methodology used by almost every rebuttal expert. Dr. Hendershott reviewed Mr.

McFarlane’s report, as well as documents, testimony, and trade data in the record, and then pointed

out the flaws in Axiom’s damages methodology, including that it fails to account for the benefits

that putative class members derived from DB’s use of “last look,” or delayed trade acceptance

(“DTA”).1 Dr. Hendershott’s opinions will assist this Court in evaluating the admissibility of Mr.

McFarlane’s opinions and, if necessary, will assist the trier of fact in determining the weight, if

any, to be given to Mr. McFarlane’s conclusions.

        Axiom’s motion to exclude Dr. Hendershott misconstrues the role of a rebuttal expert. The

crux of Axiom’s motion is that Dr. Hendershott does not prove up the purported benefits that

putative class members received as a result of DB’s use of DTA. Simply put, that is not Dr.

Hendershott’s burden. As a rebuttal expert, Dr. Hendershott is not constructing his own damages

model; instead, Dr. Hendershott is critiquing the damages model espoused by Mr. McFarlane. As




1
  Throughout his report, Dr. Hendershott uses “DTA” and “last look” to refer to the alleged misconduct in this case—
the use of a post-receipt price check. See Hendershott Decl. at ¶ 19 & n. 33.
        Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 6 of 21



the party seeking class certification, it is Axiom’s burden to offer a methodology for proving-up,

through the use of common evidence, class-wide damages as a result of DB’s use of DTA. Axiom

failed to do so. That is because, as Dr. Hendershott demonstrates, such an exercise would require

the type of individualized inquiry that cannot be conducted on a class-wide basis.

          SUMMARY OF DR. HENDERSHOTT’S ANALYSIS AND OPINIONS

       In support of its motion for class certification, Axiom submitted the expert report of Mr.

McFarlane, a purported damages expert. Notwithstanding that this is a contract case involving

different contracts that were applied differently to individual class members, Mr. McFarlane

opined that Axiom successfully developed a damages methodology that could measure damages

on a class-wide basis. In response, DB retained Dr. Hendershott to “review and respond to Mr.

McFarlane’s Declaration in light of economic theory and evidence regarding how modern foreign

exchange (“FX”) markets functioned from December 21, 2011 until today (“Class Period”), and

whether damages can be calculated without performing individualized inquiry as to each putative

member of the classes (“Class Members”).” Hendershott Decl. ¶ 1.

       As detailed in his expert report, Dr. Hendershott holds the Willis H. Booth Chair in

Banking and Finance at the Haas School of Business at the University of California, Berkeley, and

teaches both undergraduate and graduate-level courses on high-frequency finance, operations

management, and information-technology strategy, as well as market structure, trading strategies,

foreign exchange, and market manipulation.           He has particular expertise in “market

microstructure,” which includes “the role of information and technology in financial markets,

over-the-counter markets, electronic communications networks and financial market design,

regulation of financial markets, and algorithmic and high-frequency trading.” Hendershott Decl.

¶ 5. He is a member of the Financial Industry Regulatory Authority’s (“FINRA”) market

surveillance advisory group, and has consulted on issues related to market making and how trading


                                                2
        Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 7 of 21



impacts prices for a number of exchanges, high-frequency trading firms, and investment firms.

See id. ¶¶ 4-9; see also id., Apps. A-C.

       Dr. Hendershott determined that, contrary to Mr. McFarlane’s opinion, Axiom’s proposed

damages methodology did not in fact reliably establish damages on a class-wide basis. Dr.

Hendershott highlighted three fundamental flaws with that methodology.             First, Axiom’s

methodology fails to consider expenses saved (or benefits received) by individual class members

as a result of DB’s use of DTA in the form of tighter spreads, and therefore lower costs. Second,

Axiom’s methodology fails to consider the “market price” of the trade at the time when customers

“learned of the breach”; it also fails to consider the possibility of profitable “cover” trades

subsequent to the rejected trade request. Third, Axiom’s proposed methodology for unjust

enrichment claims fails for the same reason as its breach of contract methodology—namely, it

does not properly account for the trading practices of a liquidity provider and market participant

in the but-for world. Hendershott Decl. ¶ 10. Dr. Hendershott further determined that correcting

these flaws and accounting for the benefits that putative class members received as a result of DB’s

use of DTA would require an individualized inquiry into the specific trading parameters that

liquidity providers offered each putative class member. Thus, Dr. Hendershott concluded that the

damages methodology developed by Axiom and defended by Mr. McFarlane could not establish

damages on a class-wide basis. Id. ¶ 57.

                                           ARGUMENT

       Federal Rule of Evidence 702 permits expert testimony if it “will help the trier of fact to

understand the evidence or to determine a fact in issue.” Under Daubert v. Merrell Dow

Pharmaceuticals, 509 U.S. 579 (1993), the Court serves a “gatekeeping” function by “ensuring

that an expert’s testimony both rests on a reliable foundation and is relevant to the task at hand.”

Id. at 579, 597. As a gatekeeper, the Court must determine whether the following requirements


                                                 3
        Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 8 of 21



for admissibility are satisfied: (1) the witness must be “qualified as an expert to testify as to a

particular matter”; (2) the expert’s opinion must be “based upon reliable data and methodology”;

and (3) “the expert’s testimony (as to a particular matter) [must] assist the trier of fact.” Nimely v.

City of New York, 414 F.3d 381, 397 (2d Cir. 2005). These three requirements— “qualifications,

reliability and fit,” Adesina v. Aladan Corp., 438 F. Supp. 2d 329, 341 (S.D.N.Y. 2006)—are

readily satisfied in the case of Dr. Hendershott.

I.     DR. HENDERSHOTT IS QUALIFIED TO OPINE ON MR. MCFARLANE’S
       FLAWED DAMAGES METHODOLOGY

       Axiom cannot credibly argue that Dr. Hendershott is not competent to critique Axiom’s

damages methodology. He is one of the leading economists in the nation, and his research focuses

on the precise subjects at issue in this litigation—market microstructure, over-the-counter markets

and algorithmic and high-frequency trading. Hendershott Decl. ¶¶ 4-9. Given Dr. Hendershott’s

extensive expertise in “market microstructure,” it would be difficult to imagine a more qualified

candidate to offer a rebuttal to Mr. McFarlane’s damages model.

       Axiom acknowledges that Dr. Hendershott “has taught microstructure and economics

courses and authored publications on those subjects,” yet nevertheless contends that he lacks the

requisite qualifications because “he has never been retained as an expert to calculate potential

damages in a matter.” Pls. Br. at 4. This is a red herring. If an expert witness can never testify a

first time, there would be no expert witnesses.         More importantly, DB did not retain Dr.

Hendershott to “calculate potential damages” in this matter. Rather, DB retained Dr. Hendershott

to review and respond to Mr. McFarlane’s opinions and analysis. See Hendershott Decl. ¶ 10.

       As set forth in his report, Dr. Hendershott’s research and expertise focuses on market

microstructure. His research emphasizes the impact of information technology on financial, over-

the-counter markets (such as FX trading), including how information is incorporated into prices.



                                                    4
        Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 9 of 21



Hendershott Decl. ¶ 5. He also researches how the activities of algorithmic and high-frequency

traders affect liquidity provision. Id. This research is applicable across asset classes and permits

Dr. Hendershott to teach and opine on subjects in equities, derivatives, and, most importantly, FX

trading. See Hendershott Tr. 47:20–48:3, 49:14-25, 53:21–56:17.

       Dr. Hendershott’s research on the impact of algorithmic and high-frequency trading on

liquidity provision qualifies him to opine that liquidity providers unable to defend against

strategies that capitalized on technological latencies would have changed other parameters of their

liquidity offering (such as the bid-ask spread) or ceased trading with certain clients altogether. Dr.

Hendershott’s expertise on how information technology affects price formation qualifies him to

opine on a but-for world without DTA. And Dr. Hendershott’s experience and research qualifies

him to analyze Mr. McFarlane’s damages methodology and opine that not all clients were affected

in the same way by rejections. That is because different traders had different trading parameters

and different liquidity sources, learned of the rejections at different times, and had different cover

options at different market prices available to them.

       Relying upon his experience and expertise, Dr. Hendershott concluded that Axiom’s

damages methodology fails to place the market participant “in the same economic position that it

would have occupied absent the breach.” See Indu Craft, Inc. v. Bank of Baroda, 47 F.3d 490, 498

(2d Cir. 1995). According to Dr. Hendershott, Axiom’s damages methodology fails to account for

the benefits that putative class members may have received as a result of DB’s use of DTA and,

as a result, Axiom cannot establish the existence and extent of damages on a class-wide basis

through common proof. Axiom may disagree with, or even dislike, Dr. Hendershott’s opinions,

but that has no bearing on Dr. Hendershott’s qualifications. At best, Axiom’s objections go to the

weight of Dr. Hendershott’s critiques, but they have nothing to do with admissibility.




                                                  5
       Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 10 of 21



       The balance of Axiom’s challenges to Dr. Hendershott’s competence cast no doubt on his

qualifications as an expert witness. For example, Axiom argues that none of Dr. Hendershott’s

publications discussed foreign exchange markets “as the primary topic.” Pls. Br. at 4. Axiom

likewise points to instances during his deposition where Dr. Hendershott could not recall exact

dates of events or recite from memory the substantial evidence cited in his report. Pls. Br. at 4-5.

Such irrelevancies are hardly the basis for exclusion under Rule 702.

        Axiom’s attack on Dr. Hendershott’s qualifications stands in stark contrast to its defense

of Mr. McFarlane, who is a professional witness with no expertise in market microstructure or

high-frequency trading. In defending Mr. McFarlane’s qualifications, Axiom argues that if an

“expert has educational and experiential qualifications in a general field closely related to the

subject matter in question,” a court should not “exclude the testimony solely on the ground that

the witness lacks expertise in the specialized areas that are directly pertinent.” Pls. Mem. Opp.

Mot. to Strike Decl. of McFarlane at 3. Here, Dr. Hendershott’s educational and experiential

qualifications are not just “closely related” to the subject matter in question, they are directly

related to that subject matter—market microstructure, over-the-counter markets, and algorithmic

and high-frequency trading. Given that Mr. McFarlane’s qualifications pale in comparison to those

of Dr. Hendershott, Axiom cannot credibly defend Mr. McFarlane’s competence while

simultaneously attacking Dr. Hendershott’s.

II.    DR. HENDERSHOTT OFFERS RELEVANT AND RELIABLE OPINIONS
       REGARDING THE FLAWS IN AXIOM’S DAMAGES METHODOLOGY

       Lacking any credible basis to attack Dr. Hendershott’s qualifications, Axiom next tries to

attack the reliability of his opinions. Axiom’s primary challenge is that Dr. Hendershott fails to

“set forth any reliable proof of the purported ‘benefit’ that clients received by having their trades




                                                 6
       Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 11 of 21



rejected because of DTA.” Pls. Br. at 2. Axiom misapprehends—or chooses to ignore—the

function of a rebuttal expert such as Dr. Hendershott.

       As courts have recognized, the task of a rebuttal expert is different from that of

an affirmative expert. A rebuttal expert, by nature, “criticizes the methodology and/or opinions of

another.” Luitpold Pharms., Inc. v. Ed. Geistlich Sohne A.G. Fur Chemische Industrie, 2015 WL

5459662, at *11-13 (S.D.N.Y. Sept. 16, 2015). It is enough for a rebuttal expert to expose the

flaws in the analysis of the opponent’s expert; the rebuttal expert need not duplicate the work of

an affirmative expert or offer a competing analysis. See Henkel v. Wagner, 2016 WL 1271062, at

*12 (S.D.N.Y. Mar. 29, 2016) (a rebuttal expert “does not need a ‘model or theory’ to identify

purported flaws” in the opponent’s expert’s testimony); In re Zyprexa Prods. Liab. Litig., 489 F.

Supp. 2d 230, 285 (E.D.N.Y. 2007) (“[D]efendants’ experts have a less demanding task, since they

have no burden to produce models or methods of their own; they need only attack those of

plaintiffs’ experts.”); ROMAG Fasteners, Inc. v. Fossil, Inc., 2014 WL 1246554, at *4 (D. Conn.

Mar. 24, 2014) (“courts have permitted expert rebuttal testimony to critique an opponent’s expert

where the rebuttal expert did not conduct his or her own alternative analysis”).

       Here, Dr. Hendershott analyzed Mr. McFarlane’s opinion that Axiom’s proposed damages

methodology can establish injury on class-wide basis. Dr. Hendershott then highlighted the flaws

in Mr. McFarlane’s opinion, including Mr. McFarlane’s failure “to consider whether and to what

extent Class Members may have benefitted as a result of DTA over their broader trading

relationships with DB.” Hendershott Decl. ¶ 28. More specifically, Mr. McFarlane’s methodology

fails to consider that, far from suffering any injury, numerous putative class members benefited

from the use of DTA. As Dr. Hendershott demonstrates, such benefits (or expenses saved) could

include better pricing or the ability to continue trading with DB. Dr. Hendershott further concludes




                                                 7
       Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 12 of 21



that determining the expenses saved for each putative class member would require individualized

inquiry into how DB’s liquidity offerings for each putative class member would have been

different without the use of DTA, and how each putative class member’s trading patterns with DB

would have changed as a result.

       In its brief, Axiom does not dispute that putative class members may have received benefits

from DB’s use of last look, most notably in the form of tighter spreads, which lower transaction

costs. Nevertheless, Axiom insists that Dr. Hendershott’s opinions are unreliable because he is

unable “to demonstrate” these potential benefits. Pls. Br. at 6. Again, as a rebuttal expert, that

was not Dr. Hendershott’s job. Dr. Hendershott is not constructing a “but-for” world to calculate

or to quantify the extent to which putative class members in fact benefitted from DB’s use of DTA.

Dr. Hendershott is merely pointing out that Axiom’s and Mr. McFarlane’s proposed methodology

fails to account for the fact that class members benefitted from DTA. That is the “core function”

of a rebuttal expert. See Town of Halfmoon v. Gen. Elec. Co., 2016 WL 866343, at *31 (N.D.N.Y.

Mar. 3, 2016) (“Kerger’s attempt to point out the alleged errors, shortcomings, or inconsistencies

in the scientific methodology Carpenter has relied on … is the kind of core function a rebuttal

expert is expected to perform.”).

       The remainder of Axiom’s reliability attacks consist of nothing more than challenges to

the bases for Dr. Hendershott’s opinions and disagreements with his conclusions. Such attacks go

only to the weight afforded an expert’s testimony, not its admissibility. See Henkel, 2016 WL

1271062, at *10 (“While courts should exclude testimony that is based on assumptions that are so

unrealistic and contradictory as to suggest bad faith or to be in essence an apples and oranges

comparison, other contentions that the assumptions are unfounded go to the weight, not the

admissibility, of the testimony.”) (internal quotation marks omitted).




                                                 8
       Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 13 of 21



       First, Axiom contends that because Dr. Hendershott did not cite to “direct, quantitative

evidence to support his assertion that class members actually received [] benefits” from DTA, and

did not reach “an explicit conclusion” about whether DB would have offered Axiom more

favorable pricing absent DTA, his opinions are “conjecture” and therefore unreliable. Pls. Br. at

5-9. Axiom is wrong both in fact and in law.

       As a factual matter, Dr. Hendershott’s Declaration demonstrates that Axiom itself “did in

fact receive more favorable spreads from DB after the introduction of DTA.” Hendershott Decl.

¶ 36. To arrive at this conclusion, Dr. Hendershott analyzed Axiom’s produced data to evaluate

how its overall trading relationship with DB changed upon the activation of DTA in its account

setting, focusing in particular on changes in Axiom’s trading volumes, market share, and fill-rates

with DB. That analysis revealed that after the use of DTA, DB tightened the spread of its indicative

prices, see DB Mem. Opp. to Pls. Mot. Class Certification, Ex. 38, and Axiom’s average daily

trading volume with DB more than doubled, from $28–$38 million pre-DTA to $68–$109 million

post-DTA. Likewise, Axiom’s percentage of overall average daily trading volume with DB

increased from 4–7% pre-DTA to 13–17% post-DTA. These statistically significant increases in

trading volume and market share over an extended period of time suggest that Axiom viewed DB’s

adjusted liquidity offering (with DTA) more favorably than DB’s original liquidity offering

(without DTA) relative to other liquidity providers’ offerings. Given the direct cause and effect

relationship between DTA and tightened spreads, and Axiom’s subsequent increased trading

volume, it is clear that, in accord with Dr. Hendershott’s report, DTA did provide Axiom with a

tangible benefit. Moreover, the extended duration of Axiom’s preference for DB’s liquidity

offering shows that this benefit cannot be explained by prices available from other liquidity

providers alone. Thus, Axiom’s trading behavior is consistent with evidence from the record that




                                                 9
       Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 14 of 21



DTA enhanced the liquidity offering available to certain clients (including Axiom) by enabling

DB to offer tighter spreads. Hendershott Decl. ¶¶ 21-62.

       Given that the one named plaintiff in this case indisputably received a benefit from DB’s

use of DTA, there is a very real (indeed, overwhelming) probability that other putative class

members likewise would have received benefits in the form of narrower spreads or higher fill-rates

on their overall portfolio of trades. But as Dr. Hendershott points out, Axiom’s damages

methodology simply ignores this probability, thereby creating the risk that certain class members

would reap windfalls at the expense of other class members. This potential conflict among putative

class members is an inescapable byproduct of Axiom’s proposed methodology.

       Contrary to Axiom’s contention, Dr. Hendershott was not required to make an “explicit

conclusion” about whether DB would have offered Axiom more favorable pricing absent DTA.

“The fact that an expert witness speaks in probabilities . . . , rather than certainties, does not by

itself make his testimony unreliable.” Pension Comm. of Univ. of Montreal Pension Plan v. Banc

of Am. Sec., LLC, 691 F. Supp. 2d 448, 472 (S.D.N.Y. 2010); see also Hughes v. The Ester C Co.,

317 F.R.D. 333, 341 (E.D.N.Y. 2016) (“Deference to experts is particularly appropriate when

expert testimony concerns soft sciences like economics. Because these disciplines require the use

of professional judgment, expert testimony is less likely to be excluded because challenges may

ultimately be viewed as matters in which reasonable experts may differ.”) (internal citations

omitted).

       Second, Axiom criticizes Dr. Hendershott for failing to “control” for “relevant variable[s]”

other than DTA that might have impacted Axiom’s trading activity, such as “the pricing of another

bank.” Axiom’s argument is self-defeating. The point of Dr. Hendershott’s Declaration is that

determining the benefits that each putative class member received from DB’s use of DTA would




                                                 10
       Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 15 of 21



require an individualized inquiry into a host of variables, including that specific class member’s

trading parameters and “the pricing of another bank” available to that class member. By criticizing

Dr. Hendershott for failing to control for these variables, Axiom effectively concedes the

deficiency of its own damages methodology. The reason is that, as Dr. Hendershott explains,

Axiom’s own methodology fails to control for these “relevant variable[s].” The problem for

Axiom is that it was its burden, not Dr. Hendershott’s, to develop a methodology that could

measure damages on a class-wide basis through common evidence. Implicitly acknowledging this

defect in his methodology, Mr. McFarlane now attempts to supplement his declaration with an

explanation that his methodology would still capture damages—i.e., the difference between market

and contract prices in the but-for world—despite the fact that his methodology still does not

account for prices offered by other liquidity providers.

       Third, Axiom challenges several of the “assumptions” underlying Dr. Hendershott’s

conclusions, claiming they are unfounded. Pls. Br. at 8-9. As a threshold matter, “that the

assumptions relied on by an expert are unfounded is generally an argument that goes to the weight

rather than the admissibility of the evidence.” MacQuesten Gen. Contracting, Inc. v. HCE, Inc.,

2002 WL 31388716, at *2 (S.D.N.Y. Oct. 22, 2002). Moreover, Dr. Hendershott’s so-called

“assumptions” are nothing of the sort—they are basic market facts amply supported by the record.

       For example, Axiom challenges Dr. Hendershott’s “assumption” that “but for DTA, the

bid-ask spread would narrow or widen.” Pls. Br. at 8. But the documents and testimony from this

very case prove the point. See, e.g., Fair and Effective Markets Review, Final Report 31 (2015)

(the practice of a post-receipt price check was “developed to provide protection against

unanticipated market movements and predatory trading practices, while allowing market makers

to maintain tight bid-offer spreads for their clients”). As noted, after DB implemented DTA for




                                                11
        Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 16 of 21



Axiom’s trading accounts, DB was able to offer Axiom narrower spreads. DB Mem. Opp. to Pls.

Mot. Class Certification, Exs. 37-38. Axiom criticizes Dr. Hendershott for relying on record

testimony to develop his assumption, but Axiom has not challenged the verity of DB employees

who testified regarding a trade-off between DTA and bid-ask spreads. See Hendershott Decl. at

15 n. 52. This unrebutted trade-off buttresses Dr. Hendershott’s conclusion that Axiom’s damages

methodology fails to account for how adjustments to one parameter in a liquidity offering would

likely affect other parameters of that liquidity offering.

       Axiom likewise argues that Dr. Hendershott’s “assumption” that market participants are

“better informed than the liquidity provider” is “fatally flawed.” Pls. Br. at 8. To begin, Axiom

mischaracterizes Dr. Hendershott’s testimony, which is that “market participants that trade in

large order sizes present a higher risk of possessing asymmetric information because they are

likely to be better informed than the liquidity provider and have the capability to break up larger

orders into smaller trades to ‘stack sweep’ multiple venues in the market. This practice, sometimes

also referred to as ‘spraying the market,’ allows these market participants to source liquidity

without revealing their full trading interest.”        Hendershott Decl. ¶ 17 (emphasis added).

Furthermore, Dr. Hendershott noted some market participants, including Axiom, utilize

“aggregators” to view liquidity offerings across providers and pick-off quotes updated slowly. Id.

(citing a document showing Axiom had access to pricing information from EBS, ECNs, Goldman

Sachs, Credit Suisse, DB, and UBS). As Dr. Hendershott opines, these trading strategies create a

very real risk of information asymmetry—an opinion supported by the market literature cited in

Dr. Hendershott’s Declaration, by Dr. Hendershott’s experience, and by common sense. Indeed,

there would be no need for market participants that trade in large order sizes to “spray the market”

unless they had better information about their trading intentions than a liquidity provider. These




                                                  12
        Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 17 of 21



and other predatory strategies justify defensive measures such as a post-receipt price check. See

Consent Order Under New York Banking Law § 44, In re Barclays Bank PLC ¶¶ 6-7 (Nov. 17,

2015), available at https://www.dfs.ny.gov/about/ea/ea151117.pdf. To the extent Axiom believes

there is authority undermining Dr. Hendershott’s opinion regarding information asymmetry, that

may be fodder for cross examination, but it is not a basis for exclusion. See Arista Records LLC

v. Lime Grp. LLC, 2011 WL 1674796, at *17 (S.D.N.Y. May 2, 2011) (“Plaintiffs are, of course,

free to challenge [an expert’s] conclusions by pointing to studies that reach contrary conclusions.

But that issue goes to the weight, not the admissibility of his testimony.”).

       Fourth, Axiom attacks Dr. Hendershott’s testimony that “from an economic standpoint”

the required damages model in this case “should account for a but-for scenario without post receipt

price check where other aspects of the liquidity offering may have changed.” Pls. Br. at 9. From

this unremarkable testimony, Axiom jumps to the remarkable conclusion that, according to Dr.

Hendershott, “to calculate damages in a breach of contract case, one must throw out the contracts

and consider what the parties would have bargained for had they started from scratch.” Id. at 10.

To the extent this is an argument to exclude Dr. Hendershott’s Declaration, it fails.

       Focusing     on   Dr.   Hendershott’s     actual   testimony,   as   opposed     to   Axiom’s

mischaracterization of that testimony, it is clear that there is nothing unreliable about it. In fact,

Dr. Hendershott’s testimony that a damages model should account for a “but-for” scenario without

DB’s use of DTA—that is, without the alleged breach of contract—is just a reference to benefit of

the bargain damages and is entirely consistent with the rule for measuring contract damages.

“[D]amages for breach of contract should put the plaintiff in the same economic position he would

have occupied had the breaching party performed the contract.” Boyce v. Soundview Tech. Grp.,

Inc., 464 F.3d 376, 384 (2d Cir. 2006); see also New York v. United Parcel Serv., Inc., 2016 WL




                                                 13
        Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 18 of 21



4735368, at *10 (S.D.N.Y. Sept. 10, 2016) (“The rationale for basing damages on a but-for world

analysis is that in most cases—with the exception of cases involving punitive and treble

damages—plaintiffs are not entitled to recoup windfalls, i.e., damages beyond the harm

suffered.”).   If Axiom believes that the literature contradicts Dr. Hendershott’s “but-for”

requirement, that is an issue that goes to weight, not admissibility.

III.   DR. HENDERSHOTT DOES NOT PROVIDE IMPERMISSIBLE LEGAL
       CONCLUSIONS

       Axiom’s final claim is that Dr. Hendershott impermissibly opines “on the ‘proper’

requirements of the UCC to come to a damages methodology in this case.” Pls. Br. at 11-12.

Axiom’s argument is flawed on a number of levels. For one thing, as previously noted, Dr.

Hendershott did not “come to a damages methodology in this case.” Instead, he critiqued the

damages methodology concocted by Axiom and parroted by Mr. McFarlane.

       Moreover, even a cursory review of Dr. Hendershott’s Declaration makes clear that he is

not purporting to invade the province of this Court by testifying on a question of law regarding the

UCC. To the contrary, as part of his analysis Dr. Hendershott merely sets forth his “understanding”

of the requirements of the UCC:

               I understand that, according to the Uniform Commercial Code
               statutory methodology, damages are supposed to be measured as
               “the difference between the market price [of a rejected trade] at the
               time when the buyer learned of the breach and the contract price.”

               I understand that according to the statute, damages assessment
               would need to also consider whether the non-breaching party
               “covered” for the rejected transaction, and if so, at what price.

Hendershott Decl. ¶ 48 (emphasis added).

       Based upon this understanding, Dr. Hendershott then sets forth his opinions as to why he

believes Mr. McFarlane’s analysis is inconsistent with the concepts provided by the UCC. Dr.

Hendershott is plainly entitled to set forth his understanding of the law, and opine on whether Mr.


                                                 14
        Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 19 of 21



McFarlane’s opinions adhered to that understanding. See Washington v. Kellwood Co., 105 F.

Supp. 3d 293, 329 (S.D.N.Y. 2015) (rejecting challenge to rebuttal valuation expert testimony as

“giving legal conclusions or interpreting regulations,” and finding that “[rebuttal] opinions of

whether and to what extent Mr. Barnes adhered to proper valuation standards, is in perfectly fair

territory, as is Mr. Barnes’s insistence that his calculations do not contain the errors Mr. Trugman

suggests”). If Dr. Hendershott’s understanding of that UCC framework is wrong, that will go to

the weight of his analysis and not its admissibility.

       In challenging Dr. Hendershott’s opinions as “legal conclusions,” Axiom again speaks out

of both sides of its mouth. Indeed, in opposing DB’s motion to strike Mr. McFarlane’s testimony,

Axiom specifically sanctions the type of analysis undertaken by Dr. Hendershott: “Nowhere in

his report does Mr. McFarlane opine on the requirement or legality of a damages calculation – he

simply demonstrates that one could be done without individualized inquiries.” See Pls. Mem. Opp.

Mot. to Strike Decl. of McFarlane at 3-4 n.1. Here, Dr. Hendershott does not opine on the

requirements of the UCC; he simply demonstrates the flaws in Axiom’s damages model pursuant

to his understanding of those requirements. Axiom’s position is all the more untenable because

Dr. Hendershott’s understanding of the requirements of the UCC is exactly right: “Plaintiffs are

entitled to ‘recover from the seller as damages the difference between the cost of cover and the

contract price . . . less expenses saved in consequence of the seller’s breach.’” Eldesouky v. Aziz,

2015 WL 1573319, at *3 (S.D.N.Y. Apr. 8, 2015) (quoting N.Y. U.C.C. § 2-712(2)). The fact that

Dr. Hendershott based his opinions on a correct understanding of the applicable law is hardly a

basis for exclusion.

                                          CONCLUSION

       For all of these reasons, Axiom’s Motion to Exclude the Report and Testimony of Dr.

Hendershott should be denied.


                                                 15
       Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 20 of 21




Dated:· May 9, 2018
                                            Andrew M. Geri£r­
                                            KIRKLAND & ELLIS LLP
                                            60 I Lexington Avenue
                                            New York, New York 10022
                                            Telephone: (212) 446-4800
                                            Facsimile: (212) 446-4900
                                            andrew.genser@kirkland.com
                                            G. Patrick Montgomery (pro hac vice)
                                            KIRKLAND & ELLJS LLP
                                            655 Fifteenth Street, N.W.
                                            Washington, D.C. 20005-5793
                                            Telephone: (202) 879-5000
                                            Facsimile: (202) 879-5200
                                            patrick.montgomery@kirkland.com
                                            Joseph Serino, Jr.
                                            LATHAM & WATKINS LLP
                                            885 Third Avenue
                                            New York, NY 10022
                                            Telephone: (212) 906-1200
                                            Facsimile: (212) 751-4864
                                            Attorneys for Deutsche Bank AG




                                     16
        Case 1:15-cv-09945-LGS Document 193 Filed 10/28/18 Page 21 of 21




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 9, 2018, a true and correct copy of the foregoing was served

upon Plaintiffs' Counsel as listed below via email at the following addresses.

       Aaron Zigler, AZigler@KoreinTillery.com

       Randall Ewing, Rewing@koreintillery.com

       George Zelcs, GZelcs@KoreinTillery.com




                                                            Andrew M. Gen r
                                                            KIRKLAND & ELLIS LLP
                                                            601 Lexington Avenue
                                                            New York, NY 10022-4611

                                                            Counsel.for Deutsche Bank AG




                                                17
